Abatement Order filed December 19, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00875-CR
                                    ____________

               IN RE BENJAMIN OSHEA CALHOUN, Relator

                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                      County Criminal Court at Law No. 16
                             Harris County, Texas
                         Trial Court Cause No. 2274904

                             ABATEMENT ORDER

      On November 1, 2019, relator Benjamin Oshea Calhoun filed a petition for
writ of mandamus. See Tex. Gov’t Code Ann. § 22.221. Relators asks this court to
compel the Honorable Tonya Jones, presiding judge of Harris County Criminal
Court at Law No. 15 to (1) vacate the order for relator to be tested for competency;
(2) vacate the order for relator to have a psychiatric evaluation; and (3) vacate the
order that a court reporter will record only pretrial hearings and trial in trial court
cause number 2274904, styled The State of Texas v. Benjamin Oshea Calhoun.

      Relator has not provided sworn or certified copies of all orders attached to his
petition. See Tex. R. App. P. 52.3(k)(1)(A). Specifically, the order directing that the
court reporter will be provided during all hearings or trials before the court is neither
sworn nor certified. Relator’s petition will be denied as to relator’s complaint about
this order unless relator supplements the mandamus record with either a sworn or
certified copy of that order on or before January 21, 2020.

       Judge Jones voluntary recused herself from cause number 2274904, on
October 9, 2019, and the case was transferred to Harris County Criminal Court at
Law No. 16, the Honorable Darrell Jordan presiding. Because Judge Jones has
recused herself from trial court cause number 2274904, we abate this mandamus
proceeding to permit Judge Jordan to reconsider the decisions regarding relator’s
requests for relief.1 See Tex. R. App. P. 7.2(b); In re Blevins, 480 S.W.3d 542, 544
(Tex. 2013) (orig. proceeding) (per curiam) (holding that when judge, who signed
challenged order has recused from the case, court of appeals may abate original
proceeding to allow new judge to consider challenged order).

       Therefore, we abate this proceeding until January 21, 2020, to permit Judge
Jordan to reconsider the orders underlying relator’s requests for relief. On or before
that date, Judge Jordan shall provide this court with signed orders reflecting his
rulings regarding relator’s requests for relief.

                                             PER CURIAM

Panel Consists of Justices Zimmerer, Spain, and Hassan.




1
  Relator also asked this court to compel Judge Jones to rule on relator’s motion to recuse or
forward the motion to the presiding regional judge. See Tex. R. Civ. P. 18(f)(1). However, this
request became moot when Judge Jones recused herself.

                                                2